       Case 1:21-cv-00323-JCH-JFR Document 19 Filed 08/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JAY ENCISO, Representative of
JAIRO ENCISO (Deceased),

               Plaintiff,

       vs.                                                 Civ. No. 21-323 JCH/JFR

PRESBYTERIAN HEALTHCARE SERVICES;
ROGER GILDERSLEEVE, M.D.; ANDREW
EDWARDS, M.D.; GABRIEL PALLEY, M.D.;
HERMAN GLEICHER, M.D.; ILSE PONCE-
HERNANDEZ, R.N.; and DARLENE GONZALES,
R.N.,

               Defendants.


         ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                    AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings of Fact and

Recommended Disposition by United States Magistrate Judge John F. Robbenhaar, filed July 29,

2021. Doc. 18. Objections were due by no later than August 12, 2021. The parties have not

filed any objections. The failure to make timely objections to the Magistrate Judge’s Proposed

Findings and Recommended Disposition waives appellate review of both factual and legal

questions. U.S. v. One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 18) are ADOPTED.

       IT IS FURTHER ORDERED that:

       1.      Plaintiff’s ACA claim in his Amended Complaint for discrimination based on age

pursuant to the Age Discrimination Act is DISMISSED WITHOUT PREJUDICE for lack of

subject matter jurisdiction;
       Case 1:21-cv-00323-JCH-JFR Document 19 Filed 08/25/21 Page 2 of 2




       2.     Plaintiff’s ACA claim in his Amended Complaint for discrimination based on

disability pursuant to Section 504 of the Rehabilitation Act is DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief can be granted;

       3.     Plaintiff’s Amended Complaint alleging discrimination based on Jairo Enciso’s

ALS being “incurable” is DISMISSED WITH PREJUDICE for failure to state a claim upon

which relief be granted; and

       4.     Plaintiff’s state law claims are REMANDED to the Second Judicial District

Court, State of New Mexico, County of Bernalillo.




                                              _______________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE
